  Case 3:12-cr-00576-PGS Document 54 Filed 03/01/21 Page 1 of 9 PageID: 323




                    UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA

                                                                    Criminal No. 12-576 (PGS)
             V.


MAURICE RICHARDSON


                  SECOND MOTION FOR COMPASSIONATE RELEASE

       Defendant Maurice Richardson, through undersigned counsel, respectfully asks this

Court to grant his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) for

extraordinary and compelling reasons. This Court previously denied Mr. Richardson’s

motion for compassionate release on December 23, 2020. He has since contracted COVID-

19 and asks the Court to consider this request as filed anew.

 I.      Procedural History

       On October 18, 2012, Mr. Richardson entered a guilty plea to armed bank robbery in

violation of 18. U.S.C. §2113(a) and (d), and possession and discharge of a firearm during a crime

of violence (the bank robbery), in violation of 18 U.S.C. § 924(c)(1)(A)(iii). On January 22, 2013,

this Court sentenced Mr. Richardson to an aggregate sentence of 210 months in custody and three

years of supervised release. His projected release to home confinement date is February 11, 2025

(See Def. First Motion for Compassionate Release, Exhibit A at 4). He has less than 48 months

remaining on his term of imprisonment.

       On May 26, 2020, Mr. Richardson filed a pro se motion for a reduction of sentence, which

was later supplemented by counsel. The Court denied his request on December 23, 2020. In its

opinion, the Court noted that “under CDC guidelines, Richardson is at a severely increased risk of
  Case 3:12-cr-00576-PGS Document 54 Filed 03/01/21 Page 2 of 9 PageID: 324




death or serious illness should he contract COVID-19; but it appears that BOP has isolated the

positive inmates and staff in order to protect Richardson and others.” (Op. at 5).

 II.     Factual Background

       Mr. Richardson is 53 years old. While in custody, Mr. Richardson was diagnosed with

type 2 diabetes (adult onset), hypertension, hepatic steatosis, hyperlipidemia and testicular

microlithiasis. (See Opinion at 2). More recently, he contracted COVID-19. In late December,

Mr. Richardson along with 115 others in his building (Unit 5702) received positive test results.

By January 11th, 796 inmates and 26 staff members had active COVID-19 infections (See

Exhibit 1). On January 22nd, a 59-year-old inmate died of COVID-19. See

https://www.bop.gov/resources/news/pdfs/20210125_press_release_ftd.pdf . Currently, 191

inmates and 38 staff have active COVID-19 infections. See www.bop.gov (last accessed on

Feb. 25, 2021).

         III.   Legal Argument

       Mr. Richardson respectfully asks this Court to grant his immediate release under 18

 U.S.C. § 3582(c)(1)(A). He faces an increased risk of serious illness or death if he relapses

 or is reinfected, given his pre-existing medical conditions. That risk is exacerbated by the

 BOP’s demonstrated inability to stop the spread of COVID-19 at FCI Fort Dix. The

 outbreak at Fort Dix has continued unabated for months, during which 2014 inmates have

 tested positive for COVID-19 (three-fourths of the facility’s population) See

 https://www.bop.gov/coronavirus/ (last accessed on February 25, 2021).

         a. Mr. Richardson has exhausted his administrative remedies.

         Following amendments made by § 603 of the First Step Act of 2018, Pub. L. 115-

 391, § 603, 132 Stat. 5194, 5239 (2018), a defendant may now move for compassionate



                                                 2
     Case 3:12-cr-00576-PGS Document 54 Filed 03/01/21 Page 3 of 9 PageID: 325




    release without a BOP recommendation. 18 U.S.C. § 3182(c)(1)(A). A defendant can

    seek recourse through the courts so long as the BOP first declines to file a motion on his

    behalf, or there has been a lapse of 30 days from the warden’s receipt of the defendant’s

    request for such a motion, whichever is earlier. Id.

           Consistent with the statute, Mr. Richardson asked the Bureau of Prisons to seek

    compassionate release on his behalf. On June 8, 2020, David Ortiz, the warden for FCI Fort

    Dix, denied Mr. Richardson’s request for compassionate release. (See Def. First Motion for

    Compassionate Release, Exhibit B).

           b. Mr. Richardson’s COVID-19 diagnosis, given his comorbidities, constitutes an
              extraordinary and compelling reason warranting compassionate release.

          According to the World Health Organization, “[t]here is currently no evidence that

    people who have recovered from COVID-19 and have antibodies are protected from a

    second infection.” 1 And according to the CDC, “[t]he immune response, including duration

    of immunity, to SARSCoV-2 infection is not yet understood. Patients with MERS-CoV

    are unlikely to be re-infected shortly after they recover, but it is not yet known whether

    similar immune protection will be observed for patients with COVID-19.” 2 This is

    particularly true for those who had only a mild version of the illness. In early testing, not

    all individuals infected with COVID-19 developed antibodies. In particular, mild cases of




1“Immunity passports” in the context of COVID-19, WHO (Apr. 24, 2020), available at
https://www.who.int/news-room/commentaries/detail/immunity-passports-in-the-context-of-
covid-19.

2Clinical Questions about COVID-19: Questions and Answers, CDC, available at
https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html.


                                                    3
     Case 3:12-cr-00576-PGS Document 54 Filed 03/01/21 Page 4 of 9 PageID: 326




    COVID-19 can resolve before significant and enduring levels of antibodies are found. 3

    Indeed, there are a number of reported cases of individuals who have “recovered,” tested

    negative, and later tested positive again. 4

          Regrettably, inmates in BOP custody have died from COVID-19 after BOP determined
they had “recovered” from the virus, as documented in Bureau’s official press releases:




3Robert D. Kirkcaldy et al., COVID-19 and Postinfection Immunity, JAMA (May 11, 2020),
available at
https://jamanetwork.com/journals/jama/fullarticle/2766097.

4 See, e.g., Sarah McCammon, 13 USS Roosevelt Sailors Test Positive for COVID-19, Again,
NPR (May 16, 2020) (reporting that 13 sailors who had apparently recovered from COVID-19
and received negative test results had tested positive for a second time), available at
https://tinyurl.com/y7g7ee8u; Brittany Mejia, A patient’s return to hospital COVID-19 unit
underscores uncertainty to come, L.A. Times (May 13, 2020) (reporting that patient was
hospitalized with COVID-19, discharged in early April, readmitted about two weeks later, and
tested positive a second time), available at https://tinyurl.com/y7fpsf5y.


                                                   4
Case 3:12-cr-00576-PGS Document 54 Filed 03/01/21 Page 5 of 9 PageID: 327




                                    5
  Case 3:12-cr-00576-PGS Document 54 Filed 03/01/21 Page 6 of 9 PageID: 328




       Many courts have granted relief to vulnerable defendants who contracted COVID-19,
recognizing the risk of relapse and reinfection. See, e.g., United States v. Sholler, 2020 WL
2512416, *5 (N.D. Cal. 2020) (granting compassionate release and finding the defendant at a
higher risk of reinfection with the COVID-19 virus if he were to remain incarcerated); United
States v. Halliburton, 2020 WL 3100089, *4 (G.D. Ill. 2020) (recognizing that, "[i]n addition to
the very real risk of relapse or reinfection, Defendant also may suffer side effects from COVID-
19."); United States v. Kess, 2020 WL 3268093, *6-8 (D. Md. 2020) (granting compassionate
release where, in addition to other medical conditions, defendant was at risk of reinfection from
the COVID-19 virus); United States v. Arreola-Bretado, 2020 WL 2535049, *3 (S.D. Cal. 2020)
(granting compassionate release to a defendant who tested positive for COVID-19, noting that
"she would have a higher level of medical care outside of the facility"); United States v.
Fischman, 2020 WL 2097615, *2 (N.D. Cal. 2020) (granting compassionate release to defendant
who tested positive for COVID-19 because his "age and diagnosis put him at heightened risk of
becoming seriously ill").




                                                 6
  Case 3:12-cr-00576-PGS Document 54 Filed 03/01/21 Page 7 of 9 PageID: 329




         c. Considering the Section 3553(a) factors, a sentence of time served followed by a
            three-year term of supervised release is sufficient to meet the goals of
            sentencing.

       Upon Mr. Richardson’s showing of extraordinary and compelling reasons, the Court

must consider the relevant 18 U.S.C. § 3553(a) factors and determine whether the

circumstances warrant a sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). Section

3553(a), in turn, directs courts to “impose a sentence sufficient, but not greater than

necessary, to comply with the purposes” of sentencing.

       Mr. Richardson has been in custody for more than ten years and has an anticipated

release-to-home-confinement date of February 11, 2025. He has served approximately 70

percent of what he would otherwise serve. Based on his current service, Mr. Richardson has

served a far greater percentage of his sentence then others who have been released since the

pandemic’s onset. Further, the impetus for compassionate release in the current environment

is to recognize the dramatically increased risk of serious illness and death vulnerable inmates

face. Neither the sentencing court nor the defendant contemplated imprisonment as a

COVID version of Russian roulette. See, e.g., United States v. Hayes, No. 17-20292, 2020

WL 4001903 (E.D. Mich. July 15, 2020) (26 of 60 months served); United States v. Browne,

No. 14-10369, 2020 WL 3618689 (D. Mass. July 2, 2020) (32 of 84 months served); United

States v. Robinson, No. 18-03042 (W.D. Mo.) (served approximately 28 of his 132 month

sentence); United States v. Harrison, 17-00264 (W.D. Mo.) (served approximately 23 of 112

month sentence); United States v. Rodriguez-Acedo, No. 19-3539, ECF No. 44 (S.D. Cal.

July 21, 2020) (served approximately 11 months of a 37 month sentence); United States v.

Tubbs-Smith, No. 18-20310, ECF No. 65 (E.D. Mich. July 2, 2020) (release after 26 months



                                                  7
  Case 3:12-cr-00576-PGS Document 54 Filed 03/01/21 Page 8 of 9 PageID: 330




of 10 year sentence to serve state sentence); United States v. Torres, 2020 WL 4019038 (S.D.

Fla., July 14, 2020) (5 months into 24 month sentence); United States v. Loyd, No. 15-20394,

2020 WL 2572275 (E.D. Mich. May 21, 2020) (release after 3 years of 10 year sentence);

United States v. Locke, No. 18-132, 2020 WL 3101016, at 1, 6 (W.D. Wash. June 11, 2020)

(compassionately releasing a defendant who had “served no more than six months of his 62-

month sentence”); United States v. Brown, No. 18-360, ECF No. 35 (N.D. Ala. May 22,

2020) (granting compassionate release to defendant 11 months into 60 month sentence);

United States v. Ben Yhwh, --- F. Supp. 3d ---, 2020 WL 1874125, at *2 (D. Hawaii Apr. 13,

2020) (granting compassionate release to defendant less than 13 months into 60 month

sentence); United States v. Delgado, 2020 WL 2464685, at *1, *4 (D. Conn. Apr. 30, 2020)

(granting compassionate release to defendant 29 months into 120 month sentence); United

States v. Winston, No. 13-639, ECF No. 295 (D. Md. Apr. 28, 2020)(granting compassionate

release to defendant 36 months into 120 month sentence); United States v. Watson, No. 18-

25, ECF No. 51 (D. Nev. Jul. 22, 2020) (granting compassionate release to defendant 14

months into 48 month sentence).

       Under Pepper v. United States, 562 U.S. 476 (2011), the Court can, and indeed must,

consider post-offense developments under § 3553(a), which provides “the most up-to-date

picture” of the defendant’s history and characteristics and “sheds light on the likelihood that

[the defendant] will engage in future criminal conduct.” Id. at 492. Mr. Richardson has made

remarkable rehabilitative efforts during his period of incarceration, participating in thousands

of hours of educational, vocational and personal development programs. (See Def. First

Motion for Compassionate Release, Exhibit A at 5). He also participated as a mentor to

young inmates in the “Save our Youth” and “Young Fathers” programs. (Id.). He has no



                                                 8
  Case 3:12-cr-00576-PGS Document 54 Filed 03/01/21 Page 9 of 9 PageID: 331




disciplinary infractions. (Id. at 7). Notwithstanding the nature of the offense, the BOP now

classifies him as a low recidivism risk. (Id. at 2). Mr. Richardson’s conduct since his

detention in 2010 has been exemplary. His consistent, constructive efforts at rehabilitation

and mentoring give rise to a compelling inference of a man who has turned life’s corner for

the better.

         If released, Mr. Richardson plans to reside in Georgia with his adult daughter and her

family. His family is prepared to assist with his transition back to the community.

This Court may impose additional conditions of supervised release if deemed necessary to

protect the public or to deter the defendant. 18 U.S.C. § 3582(c)(1)(A). Specifically, this

Court can direct that part of Mr. Richardson’s term of supervised release be served under

home confinement. See, e.g., United States v. Raia, No. 18-657, Doc. No. 91 (D.N.J., May 7,

2020).

  IV.     Conclusion

          For these extraordinary and compelling reasons, Mr. Richardson asks this Court to

 reduce his custodial sentence to time served under its authority in 18 U.S.C. §

 3582(c)(1)(A). A sentence reduction is warranted, as Mr. Richardson has served

 approximately 70 percent of his sentence, has a “minimum risk of recidivism”

 classification, has a suitable release plan, faces three years of supervised release to follow,

 and is substantially at risk, given his prior COVID-19 diagnosis.


                                       Respectfully submitted,

                                       s/ Lisa Van Hoeck

                                       Lisa Van Hoeck
                                       Assistant Federal Public Defender



                                                  9
